      Case 5:20-cv-01387-JGB Document 16 Filed 04/12/21 Page 1 of 3 Page ID #:66

                                                                     cc: FISCAL
1    TRACY L. WILKISON
     Acting United States Attorney
2    DAVID M. HARRIS
3    Assistant United States Attorney
     Chief, Civil Division
4    RICHARD M. PARK
     Assistant United States Attorney
5    Acting Chief, Financial Litigation Section
     ZORAN J. SEGINA (CBN 129676)
6    Assistant United States Attorney
7          Federal Building, Suite 7516AA
           300 North Los Angeles Street
8          Los Angeles, CA 90012
           Telephone: (213) 894-6606
9          Facsimile: (213) 894-7819
10         Email: Zoran.Segina@usdoj.gov

11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                             UNITED STATES DISTRICT COURT
13
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15
     UNITED STATES OF AMERICA,                    No. 5:20-CV-1387 JGB
16
                         Plaintiff,                 [CR 02-1276 JSL]
17
                  v.
18
                                                  JUDGMENT AGAINST GARNISHEE
19   TERRENCE BINGHAM,                            THE LOS ANGELES UNIFIED SCHOOL
                                                  DISTRICT
20                       Defendant.
21
                                                  [28 U.S.C. § 3205(c)(6)]
22
23         On July 17, 2020, pursuant to the Application by the United States, the Court
24   issued a Writ of Garnishment to enforce the criminal judgment debt entered in United
25   States v. Terrence Bingham, CR 02-1276-JSL. (Dkt. Nos. 4, 6.)
26         On July 20, 2020, the United States (“Plaintiff”) served the Writ of Garnishment
27   on Los Angeles Unified School District (“Garnishee”), which required Garnishee to
28   withhold and retain Terrence Bingham’s (“Defendant”) non-exempt interest in the
      Case 5:20-cv-01387-JGB Document 16 Filed 04/12/21 Page 2 of 3 Page ID #:67




1    property subject to the July 17, 2020 Writ of Garnishment, specifically 25% of
2    Defendant’s non-exempt disposable earnings,1 until further order from the Court. (Dkt.
3    No. 7.)
4          Garnishee is required to answer the Writ within 10 days of receipt of service of the
5    Writ. 28 U.S.C. § 3205(c)(2)(E). Garnishee failed to answer the Writ.
6          On February 12, 2021, upon Plaintiff’s petition, the Court issued an Order to
7    Show Cause, which directed Garnishee to appear and show cause why it failed to answer
8    the writ and/or withhold the non-exempt property of Defendant.
9          On March 29, 2021, Garnishee failed to appear before this Court to show cause
10   why it failed to answer the writ and withhold the non-exempt property of Defendant
11   specifically 25% of Defendant’s non-exempt disposable earnings.
12         Accordingly, and pursuant to 28 U.S.C. § 3205 (c)(6), the Court enters judgment
13   against Garnishee as follows:
14         IT IS ORDERED that Garnishee is liable to Plaintiff for the value of Defendant
15   non-exempt interest in the property, specifically 25% of Defendant’s non-exempt
16   disposable earnings since the date of service upon Garnishee. Garnishee shall pay to the
17   United States the sum of $9,600, representing the estimated value of 25% Defendant’s
18   non-exempt interest in disposable earnings commencing from July 20, 2020, when the
19   Writ of Garnishment was served on Garnishee, to present.
20         IT IS FURTHER ORDERED that going forward, Garnishee shall continue
21   making payments equal to 25% of Defendant’s non-exempt disposable earnings to
22   Plaintiff, until the judgment debt of $13,895.63 is paid in full, or until Garnishee no
23   longer has possession, custody, or control of any earnings belonging to Defendant, or
24   until further Order of the Court.
25   ///
26   ///
27
28         1
             Disposable earnings are calculated by deducting applicable federal, state, and
     local taxes from the gross earnings. 15 U.S.C. § 1672(b).
                                                  2
      Case 5:20-cv-01387-JGB Document 16 Filed 04/12/21 Page 3 of 3 Page ID #:68




1          Garnishee shall make payment(s) by sending cashier’s or corporate check(s) or
2    money order(s) made payable to the “Clerk, United States District Court” to following
3    address:
4                             Clerk’s Office
5                             United States District Court

6                             255 East Temple Street, Room 1178
                              Los Angeles, CA 90012-4708
7
                              ATTN: Fiscal Section
8
           The Memo line on the check(s) or money order(s) must include the criminal case
9
     name and number and the name of defendant Terrence Bingham (i.e., United States v.
10
     Terrence Bingham, CR 02-1276 JSL).
11
           IT IS SO ORDERED.
12
13
     DATED: April 12, 2021                       ________________________________
14
                                                 HONORABLE JESUS G. BERNAL
15                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
